Order entered May 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00533-CR

                                  RAMIRO PAYAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F09-72851-Y

                                              ORDER
       On March 4, 2014, the Court ordered court reporter Kelly Bryant to file, within fifteen

days, a supplemental record containing all of the exhibits, including DVD exhibits, admitted into

evidence. On March 20, 2014, we received a letter from Ms. Bryant stating that she was having

difficulty retrieving Defendant’s Exhibit no. 2, a video CD. To date, Ms. Bryant has not filed

any of the exhibits, including Defendant’s Exhibit no. 2, nor has she communicated with the

Court regarding the status of the exhibits.

       Accordingly, this Court ORDERS Kelly Bryant to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing all of the exhibits, including DVD exhibits,

admitted into evidence. If the exhibits are not filed within the time specified, the Court will
order the trial court to make findings regarding whether a portion of the reporter’s record has

been lost or destroyed.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; court reporter Kelly

Bryant; Jeff Buchwald; and Michael Casillas.


                                                   /s/    LANA MYERS
                                                          JUSTICE